Title: To James Madison from Martha Daingerfield Bland, 2 February 1791
From: Bland, Martha Daingerfield
To: Madison, James


Sir
⟨ca⟩wson Feby. 2d. 1791
As a representative from the State of Virginia, I take the liberty to ⟨e⟩nclose you a parcel of papers. The ⟨c⟩laim I have upon the United States is ⟨ce⟩rtainly a Just one and perhaps under ⟨y⟩our patronage may meet with success. ⟨The⟩ president advised me to write to Colonl ⟨Lu⟩tterlow who he informd me resided in ⟨W⟩ilmington (N C)—but looking over ⟨a⟩ philadelphia paper the other day I observd ⟨his⟩ Name in the business of Congress ⟨so⟩ that ’tis probable he is now in phila⟨d⟩elphia. I have the honour to be sr yr Obdt Servt
M Bland
